Case 3:19-cr-00178-HTW-LRA Document1 Filed 08/20/19 Page 1 of 2

SOUTHERN DISTRICT OF MISSISSIPPI
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF MISSISSIPFI
NORTHERN DIVISION AUG 20 2019 |

ARTHUR JOHNSTON

  
 
       

UNITED STATES OF AMERICA

 
   

DEPUTY

v. CRIMINALNO. 3t\Qer\N% AW
GLENDA MARIBEL REYNOSO-JUAREZ 18 U.S.C. § 911

a/k/a Glenda Reynosa-Juarez 18 U.S.C. § 1546(a)

a/k/a Jessica Vela 42 U.S.C. § 408(a)(7)(B)

The Grand Jury charges:
COUNT 1

On or about January 10, 2019, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, GLENDA MARIBEL REYNOSO-
JUAREZ a/k/a Glenda Reynosa-Juarez a/k/a Jessica Vela, an alien in the United States,
falsely and willfully represented herself to be a citizen of the United States.

All in violation of Title 18, United States Code, Section 911.

COUNT 2

On or about January 10, 2019, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, GLENDA MARIBEL REYNOSO-
JUAREZ a/k/a Glenda Reynosa-Juarez a/k/a Jessica Vela, aided and abetted by others known
and unknown to the Grand Jury, did knowingly possess, utter, use and attempt to use a document
prescribed by statute and regulation for evidence of authorized stay or employment in the United
States, that is a Social Security Card, which card the defendant knew to be forged, counterfeited,
altered, and falsely made.

All in violation of Title 18, United States Code, Sections 1546(a) and 2.

COUNT 3

On or about January 10, 2019, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, GLENDA MARIBEL REYNOSO-
JUAREZ a/k/a Glenda Reynosa-Juarez a/k/a Jessica Vela, for the purpose of obtaining for

herself and any other person anything of value from any person, and for any other purpose, did,
Case 3:19-cr-00178-HTW-LRA Document1 Filed 08/20/19 Page 2 of 2

with intent to deceive, falsely represent a number to be the social security account number
assigned by the Commissioner of Social Security to her, when in fact such number is not the
social security account number assigned by the Commissioner of Social Security to her.

All in violation of Title 42, United States Code, Section 408(a)(7)(B).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offenses, and all
property used to facilitate the offenses. Further, if any property described above, as a result of
any act or omission of the defendant: (a) cannot be located upon the exercise of due diligence; (b)
has been transferred or sold to, or deposited with, a third party; (c) has been placed beyond the
jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has been
commingled with other property, which cannot be divided without difficulty, then it is the intent

of the United States to seek a judgment of forfeiture of any other property of the defendant, up to

   

the value of the property described in this notice or any bill of particulars syfporting it.

All pursuant to Title 18, United States Code,

 

D. M{CHAEL HYRSY, JR. ee
United States Ng

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment was returned 1 in open court by the foreperson or deputy foreperson of the
Grand Jury on this, the to” day of August, 2019.

en es

UNITED STATES MAGISTRATE JUDGE
2
